Memorandum. Prima facie the State has the power to provide a central facility for the storage and retrieval of statistics involving inpatients or outpatients of institutions and facilities owned or operated by the State. On this record there has been no showing that any supervening right has been invaded. (Cf. Matter of Schulman v New York City Health & Hosps. Corp., 38 NY2d 234; Whalen v Roe, 429 US 589.)
Accordingly, the order of the Appellate Division is affirmed, with costs.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.